Citation Nr: 0738702	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO. 04-30 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1. Entitlement to an initial increased compensable rating for 
migraine cephalgia (headaches), prior to March 7, 2007.

2. Entitlement to an initial rating in excess of 30 percent 
for migraine cephalgia (headaches), since March 7, 2007. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had honorable active service from May 1998 to 
September 24, 1997. A period of service from 
September 25, 1997 to August 2001 is disqualifying for VA 
benefits purposes. See RO administrative decision of 
July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). The Board remanded the instant claim in 
July 2006 for further development. 

The veteran is unrepresented in this case. 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. Prior to March 7, 2007, the veteran's migraine cephalgia 
(headaches) was controlled with medication and were not 
prostrating in nature. 

2. Since March 7, 2007, the veteran's migraine cephalgia 
(headaches) is productive of prostrating headaches occurring 
on average three times a week with light sensitivity; 
migraine cephalgia that is very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability is not shown. 


CONCLUSION OF LAW

1. The criteria for an initial compensable rating for 
migraine cephalgia (headaches) prior to March 7, 2007, have 
not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 38 C.F.R. §§ 4.1, 4.31, 4.124a, Diagnostic Code 8100 
(2007). 

2. The criteria for an initial rating in excess of 30 percent 
for migraine cephalgia (headaches) since March 7, 2007, have 
not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a veteran before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either 
in timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the veteran; 2) that a reasonable person could be 
expected to understand from the notice what was needed; or 3) 
that a benefit could not have been awarded as a matter of 
law. Sanders v. Nicholson, 487 F.3d 881 (2007). Service 
connection was granted for migraine cephalgia by rating 
decision of August 2003. The veteran disagreed with the 
rating, and in a letter of August 2006, he was notified of 
what was necessary to show for a rating claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in August 2006. 
Additionally, since the preponderance of the evidence is 
against the aforementioned claims, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA treatment records, and VA examination 
reports. The claim was remanded in July 2006, and the veteran 
underwent additional VA examination in March 2007. There are 
no known additional records to obtain. 

A hearing was offered, but the veteran declined. As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide these claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.


Migraine cephalgia (headaches)

In a rating decision of August 2003, service connection was 
granted for migraine cephalgia, effective March 14, 2002. A 
noncompensable rating was assigned. The veteran disagreed 
with the noncompensable rating and the current initial appeal 
ensued. The Board remanded the claim in July 2006. By rating 
decision of August 2007, a 30 percent rating was granted for 
migraine cephalgia, effective from March 7, 2007, the date of 
VA examination. These ratings have been in effect to this 
date. 

These are initial ratings from the grant of service 
connection. See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition. In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. In every instance where 
the schedule does not provide a zero percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The veteran's headache disorder has been rated under 
Diagnostic Code 8100 for migraine headaches. Under Diagnostic 
Code 8100, a 50 percent disability rating for headaches may 
be assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability. A 30 percent rating is for assignment where 
there are characteristic prostrating attacks occurring on an 
average once a month over the last several months. A 10 
percent rating is for assignment for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months, and a noncompensable or 0 percent rating 
contemplates less frequent attacks. 38 C.F.R. § 4.124a. 

The veteran underwent VA examination in November 2002. He 
complained of headaches, every third day, primarily of the 
left temporal area. He stated they awoke him from his sleep. 
There was no tearing of eyes or runny nose. He complained of 
no nausea or vomiting. The headaches lasted 30 to 45 minutes. 
They responded to Naprosyn. No significant abnormality was 
found on magnetic resonance imaging (MRI). The pertinent 
diagnosis was suspect migraine cephalgia, common type. 

The veteran underwent VA examination again in March 2007. He 
gave a previous history of headaches two to three times per 
week that were controlled by Naproxen 500 mg. He described 
his most recent headaches as three times a week, with light 
sensitivity, and unable to be controlled by Naproxen 500 mg. 
He stated that in addition to Naproxen, he requires Aleve, 
220 mg. twice a day or Advil, 200 mg. twice a day. His 
headaches had a duration of two to three hours and typically 
were localized to one side of his head. They were severe for 
approximately one hour. Medication improved the pain 
approximately 50 percent and then the headache would ease 
over time. He related that he must lie down for two to three 
hours during a headache, cover his eyes with a cool cloth, 
and stay in a dark room. He stated he was unable to function 
during these headaches. He stated that he must lie down until 
the headaches pass. He stated that he had missed three to 
four days in a six month period because of the headaches. The 
headaches were not associated with numbness or tingling in 
the body or weakness of the limbs. He had no nausea or 
vomiting associated with the headaches. He denied vision 
changes during a headache. The assessment was migraine 
headaches. 

Prior to March 7, 2007, the veteran's migraine cephalgia 
(headaches) occurred on a regular basis, approximately two 
days a week. The veteran's headaches were not prostrating, 
lasting approximately 30 to 45 minutes. They were controlled 
at that time with Naprosyn. There is no evidence to support 
manifestations of characteristic prostrating attacks, and, 
accordingly, the preponderance of the evidence is against a 
compensable evaluation prior to March 7, 2007.

Since March 7, 2007, the medical evidence shows that the 
veteran's migraine cephalgia is affected by light 
sensitivity. The headaches occur two to three times per week, 
and require that the veteran lie down for two to three hours 
until the headache resolves. However, frequent completely 
prostrating and prolonged attacks productive of sever 
economic inadaptability, are not shown. Although the 
veteran's headaches require that he lie down two to three 
hours until resolution, the headaches have not resulted in 
the veteran missing more than three to four days of work in a 
six month period. There is no evidence of record that shows 
that his headaches have affected his employment in a severe 
manner. As such, the 30 percent rating since March 7, 2007, 
appropriately compensates the veteran for this degree of 
disability. An increased rating since March 7, 2007, for 
migraine cephalgia has not been shown. 




ORDER

A compensable rating prior to March 7, 2007, for migraine 
cephalgia (headaches) is denied. 

An increased initial rating since March 7, 2007 for migraine 
cephalgia (headaches) is denied. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


